COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  The City of El Paso, Texas,                  §             No. 08-18-00199-CV

                       Appellant,              §                Appeal from the

  v.                                           §              327thDistrict Court

  Mesa Executive Park, L.P.,                   §           of El Paso County, Texas

                       Appellee.               §             (TC# 2017DCV1101)

                                               §

                                           §
                                         ORDER

        The Court GRANTS the Appellee’s agreed motion to reset the April 11, 2019 submission

and oral argument setting. The above styled and numbered cause will be rescheduled at a later

date.

        IT IS SO ORDERED this 20th day of March, 2019.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.